Chase, Ch. J.
(a) The court are of opinion that the evidence offered by the plaintiff is improper to be admitted to the jury, and do refuse to suffer the same to go to the jury. The court are also of opinion, and so direct the jury, that if they are of opinion that the bill was drawn for the individual debt of Duneanson, and that the acceptance was made by him without the knowledge or consent of Ray, that then the plaintiff cannot sustain this action.
The plaintiff excepted. Verdict and judgment for the defendants. The plaintiff did not appeal.

Duvall and Done, J. concurring